442 F.2d 362
UNITED STATES of America, Plaintiff-Appellee,v.Jack Daniel NADEAU, Defendant-Appellant.
No. 26007.
United States Court of Appeals, Ninth Circuit.
May 11, 1971.

Appeal from the United States District Court for the Northern District of California; Robert F. Peckham, Judge.
John E. Thorne, of Thorne, Stanton, Clopton, Herz & Stanek, San Jose, Cal., for appellant.
James L. Browning, Jr., U. S. Atty., Jerrold M. Ladar, Chief, Crim. Div., James L. Hazard, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MERRILL and ELY, Circuit Judges, and JAMESON, District Judge.*
PER CURIAM:


1
Appellant's contention that his conscientious objector claim should have been considered by his local board is disposed of by Ehlert v. United States, 401 U.S. ___, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971).


2
His contention that the local board was improperly constituted is disposed of by United States v. Nix, 437 F.2d 746 (9th Cir. 1971); United States v. Wallace, 435 F.2d 12, 14-15 (9th Cir. 1970).


3
Judgment affirmed.



Notes:


*
 Honorable William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation